Opinion issued May 31,  2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00957-CV



KIMBERLY R. SESSUM,  Appellant

V.

FORT BEND INDEPENDENT SCHOOL DISTRICT AND TEXAS
WORKERS COMPENSATION COMMISSION,  Appellees



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 04cv139228



MEMORANDUM OPINION	Appellant Kimberly R. Sessum has neither established indigence, nor paid
made arrangements to pay the clerk's fee for preparing the clerk's record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellant's fault).  After being
notified that this appeal was subject to dismissal, appellant Kimberly R. Sessum did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.